DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 06/28/2022, Claims 1, 11 and 12 are amended. Claim 3 is cancelled. Claims 1-2, 4-15 are pending. Claims 13, 14 and 15 are newly added. No new matter has been added. 

With respect to the amendment filed on 06/28/2022, see pages 7-20, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-2 and 4-15 are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-2, 4-10 and 13 are interpreted to invoke 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a recognition unit and an estimation unit in claims 1 and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications at page 11 discloses hardware processor(s) or equivalents thereof to execute the functions performed by the unit(s). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-2 and 4-15 are allowed. 
Independent Claims 1, 11, 12, 13, 14 and 15 respectively recite the limitations of: a recognition unit configured to recognize a surrounding environment of a moving object in recognition regions; and an estimation unit configured to estimate a risk for the moving object on the basis of a recognition result from the recognition unit, wherein the recognition unit sets a priority region on which a recognition process is preferentially performed among the recognition regions, according to a state of the surrounding environment of the moving object, and sets, as the priority region, a region overlapping a region including at least a part of at least one crosswalk that is present in a vicinity of an intersection region in which a first road on which the moving object is located intersects a second road present in an advancing direction of the moving object, wherein the recognition unit enlarges a range of the priority region as a speed of the moving object becomes lower.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Satzocia et al. in paragraphs [0009-0010], [0026], discloses advanced driver assistance systems typically rely on visual data of areas surrounding a vehicle to determine threats to the vehicle. Threats are typically other vehicles in the vicinity of the host vehicle, but may also be objects in the road, people in the road, turns in the road, or the like. In order to use visual data for threat analysis, the visual data must be parsed and analyzed for such threats; in response to determining that the first portion of the image data contains the image of the under-vehicle region, a second portion of the image data can be analyzed to determine whether the second portion of the image data contains an image of another vehicle. The second portion of the image data can be adjacent to the first portion of the image data. In some variations, the second portion of the image data can be above the first portion of the image data. Analyzing the second portion of the image data can include, at least, bounding, in response to determining that the block of the set of discrete blocks contains the image of the under-vehicle region, a portion of the image data adjacent to the block of the set of discrete blocks. The bounded portion of the image data can be analyzed to determine whether the bounded portion of the image data contains the image of the another vehicle; in response to determining that the second portion of the image data contains the image of another vehicle, a threat posed by the another vehicle to the host vehicle can be determined. The determining of the threat posed by the another vehicle to the host vehicle can include determining, based on a location in the image domain of the image data of the bounded portion of the image data, a distance between the host vehicle and the another vehicle. In some variations, the determining of the threat posed by the another vehicle to the host vehicle, can include receiving motion information associated with the host vehicle. A motion of the another vehicle relative to the host vehicle can be determined based on the motion information associated with the host vehicle. Therefore, risk of another vehicle in advancing direction is determined. 

However, Satzocia et al., even if combined, fail to teach or suggest a recognition unit configured to recognize a surrounding environment of a moving object in recognition regions; and an estimation unit configured to estimate a risk for the moving object on the basis of a recognition result from the recognition unit, wherein the recognition unit sets a priority region on which a recognition process is preferentially performed among the recognition regions, according to a state of the surrounding environment of the moving object, and sets, as the priority region, a region overlapping a region including at least a part of at least one crosswalk that is present in a vicinity of an intersection region in which a first road on which the moving object is located intersects a second road present in an advancing direction of the moving object, wherein the recognition unit enlarges a range of the priority region as a speed of the moving object becomes lower, as required by claims 1 and 3. Indeed, these references are silent about any such enlarging of a priority region range based on speed of the moving object becoming lower. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 11, 12, 13, 14 and 15 are allowed. Claims 2 and 4-10 are allowed by virtue of their dependency on claim 1. 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130010112 A1
US 20170262727 A1
US 20180032824 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661